Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18       PageID.159    Page 1 of 23

Redacted Version of Documents to be Sealed


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

VERSAPRO GROUP,LLC,

         Plaintiff,
                                              Case No.: 2:18-cv-13120-AJT-DRG
                                              Hon. Arthur J. Tarnow
v.

LINTECH GLOBAL,INC.,

         Defendant.


              DEFENDANT'S MOTION TO DISMISS AND/OR COMPEL
                             ARBITRATION

         Defendant, LinTech Global, Inc. ("LinTech"), by and through its counsel,

McDonald Hopkins PLC, hereby moves this Court, pursuant to Fed. R. Civ. P.

12(b)(1) and the Federal Arbitration Act, to dismiss Plaintiff, VersaPro Group,

LLC's ("VersaPro") Complaint in its entirety pursuant to the parties' prior binding

agreement to arbitrate these claims. The specific grounds for this Motion is set

forth in Defendant's Memorandum of Law in Support of its Motion to Dismiss

and/or Compel Arbitration, filed herewith.

         Pursuant to L. Civ. R. 7.1(a), counsel for LinTech sought concurrence from

counsel for VersaPro, but did not obtain concurrence in the relief sought.




{7729897: }
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18   PageID.160   Page 2 of 23




                                   Respectfully submitted,

                                   MCDONALD HOPKINS PLC

                                   By:         /s/James J. Boutrous II
                                         James J. Boutrous II(P53710)
                                         Mark W. Steiner(P78817)
                                         39533 Woodward Avenue, Suite 318
                                         Bloomfield Hills, MI 48304
                                         (248)646-5070
                                         jboutrous@mcdonaldhopkins.com
                                         msteiner@mcdonaldhopkins.com
                                         Attorneysfor Defendant


Dated: November 1, 2018




{7729897:}                           2
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18    PageID.161   Page 3 of 23
Redacted Version of Documents to be Sealed




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

VERSAPRO GROUP,LLC,

        Plaintiff,
                                             Case No.: 2:18-cv-13120-AJT-DRG
                                             Hon. Arthur J. Tarnow
v.

LINTECH GLOBAL,INC.,

        Defendant.


       DEFENDANT'S MEMORANDUM OF LAW IN SUPPORT OF ITS
         MOTION TO DISMISS AND/OR COMPEL ARBITRATION




{7729897:}
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18       PageID.162    Page 4 of 23

 Redacted Version of Documents to be Sealed




                               TABLE OF CONTENTS

                                                                             Page

TABLE OF AUTHORITIES                                                            ti

STATEMENT OF ISSUES PRESENTED                                                  iv

CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR RELIEF .... v

I.       INTRODUCTION

II.      FACTUAL BACKGROUND                                                     2

         A.   The Parties Relationship                                          2

         B.   Dispute Resolution in the Applicable Agreements                   6

III.     ARGUMENT                                                               9

         A.   Standard of Review                                                9

        B.    Plaintiff Signed and Attached the JV Agreement to Its
              Complaint, Using the JV Agreement to Define the
              Relationship Between the Parties                                 10

         C.   The Subject Arbitration Clauses Cover all ofPlaintiff's
              Claims and the Plaintiff's Claims Should be Dismissed            11

IV.     CONCLUSION                                                             13




{7729897:}
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18    PageID.163   Page 5 of 23




                         TABLE OF AUTHORITIES

                                                                            Page

Cases

Avila Group, Inc. v. Norma J. ofCalifornia,
    426 F. Supp. 537, 540(S.D.N.Y. 1977)                                     11

Chelsea Family Pharm., PLLC v. Medco Health Sols., Inc.,
   567 F.3d 765, 775(10th Cir. 2009)                                         12

Fazio v. Lehman Bros.,
   340 F.3d 386, 392(6th Cir. 2003)                                       10, 12

Green v. Ameritech Corp.,
   200 F.3d 967, 973(6th Cir. 2000)                                          13

Hensel v. Cargill, Inc.,
   198 F.3d 245(6th Cir. 1999)                                               13

Highland Wellmont Health Network, Inc. v. John Deere Health Plan, Inc.,
   350 F.3d 568, 576-77(6th Cir. 2003)                                       12

Hughes Masonry Co. v. Greater Clark Cty.Sch. Bldg. Corp.,
   F.2d 836, 839(7th Cir. 1981)                                           10, 11

Island Peak Ranc, LLC v. FIIK Inv. & Holdings, Inc.,
    2008 WL 2673925 at *12(D. Utah July 7, 2008)                             11

Javitch v. First Union Sec., Inc.,
    315 F.3d 619, 624(6th Cir. 2003)                                         10

Shammami v. Broad St. Sec., Inc.,
   2d 585, 588(E.D. Mich. 2008)                                              13

Shirek v. Roesink,
   254 Mich. 105; 235 N.W. 818 (1931)                                         8



{7729897:}                             il
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18   PageID.164   Page 6 of 23




Shredding, LLC v. Carloss Well Supply Co.,
   84 F. Supp. 2d 357, 363(N.D.N.Y. 2000)                                 11

Simon v. Pfizer Inc.,
   398 F.3d 765, 775(6th Cir. 2005)                                       12

State Bank ofStandish v. Curry,
    442 Mich. 76, 89-90; 500 N.W. 2d 104(1993)                             8

Stout v. J.D. Byrider,
    228 F.3d 709, 714(6th Cir. 2000)                                   9, 10

United Bank & Trust v. Mortgage Guar. Ins. Corp.,
   No. 12-11247, 2013 WL 1289271 (E.D. Mich. March. 28, 2013)              9




Rules

Fed. R. Civ. P. 12(b)(1)                                               2, 10

Statutes

9 U.S.C. § 2                                                                9




{7729897:}                             iii
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18   PageID.165   Page 7 of 23




                   STATEMENT OF ISSUES PRESENTED

1.    Do Plaintiff's claims arise from or relate to the parties' Joint Venture

Agreement and/or Teaming Agreement, which contain express provisions

compelling arbitration?

Defendant's Answer: Yes



2. Should Plaintiff's complaint be dismissed as Plaintiff expressly agreed to

arbitrate any and all claims against Defendant arising from or relating to the

Parties' Joint Venture Agreement?

Defendant's Answer: Yes




{7729897:}                            iv
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18       PageID.166   Page 8 of 23




 CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR RELIEF

9 U.S.C. § 3

Javitch v. First Union Sec., Inc., 315 F.3d 619,624(6th Cir. 2003).

Hensel v. Cargill, Inc., 198 F.3d 245 (6th Cir. 1999)

Stout v. J.D. Byrider, 228 F.3d 709, 714(6th Cir. 2000)




{7729897: }                              V
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18       PageID.167    Page 9 of 23




I.       Introduction.

         This Court should dismiss Plaintiff, VersaPro Group, LLC's (hereinafter

referred to as "Plaintiff' or "VersaPro"), complaint against Defendant, LinTech

Global, Inc.(hereinafter referred to as "Defendant" or "LinTech") on the basis that

the parties' have an express agreement to arbitrate such claims.           Plaintiff's

Complaint alleges that Plaintiff and LinTech had a 'partnership' agreement

whereby the two parties had an agreement to pool resources in pursuit of joint

opportunities in the defense contracting industry. The only agreement between the

parties where the parties agreed to pursue such goals (which, indisputably, is a

joint venture relationship and not a partnership) is the Joint Venture Agreement

(the "JV Agreement"), which Plaintiff attaches as Exhibit 1 to its Complaint.

(Docket No. 1, Exhibit 1)(Exhibit A). Contained therein, the parties agreed that
GC




                                                                                    15




(Exhibit A,¶ 25.3)(emphasis added).

         While Plaintiff's Complaint attempts to plead around this requirement and

simply allege a relationship that does not exist, Plaintiff must not be pettnitted to

do so. Again, the only agreement between the parties that contemplate any shared

interests or resources is the Joint Venture relationship governed by the JV
{7729897:}                               1
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18       PageID.168   Page 10 of 23




 Agreement. A11 of Plaintiff's claims relate, generally, to obligations that the

 parties allegedly owe to one another through this relationship. Accordingly, while

 LinTech vehemently denies any liability, because the Plaintiff's claims can only

 arise from the relationship formed through JV Agreement, pursuant to Fed. R. Civ.

P. 12(b)(1) and the applicable provisions of the Federal Arbitration Act("FAA"),

this lawsuit should be dismissed.

II.      Factual Background.

         A. The Parties' Relationship

         LinTech provides information technology services to support certain

government defense industry programs. LinTech's relationship with VersaPro is

three-fold.

         First, LinTech occasionally hires VersaPro as its subcontractor to complete

certain aspects of various LinTech Projects. This general relationship is governed

by an April 1, 2016 Indefinite Delivery Indefinite Quantity (IDIQ) Contract.

(Exhibit B). The contract specifically provides VersaPro "

                " and the scope of VersaPro's work is solely defined by

                  (Exhibit B,¶ 11, 5).

         Second, LinTech has the option working with VersaPro as a subcontractor

for bidding for specific government projects. This relationship is governed by

separate teaming agreements for the individual projects (when LinTech desires to


{7729897: }                               2
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18        PageID.169   Page 11 of 23




 use VersaPro as a subcontractor for the specified project). The March 23, 2016

 Teaming Agreement (the "Teaming Agreement") attached as Exhibit C (which is

 an example of such an agreement for a specific project between LinTech and

 VersaPro) specifies that the agreement "




                       " (Exhibit C,¶ 3.3).

         Third, Lintech and VersaPro created a joint venture (LinTech-VersaPro,

 LLC), as governed by the JV Agreement where the parties pooled resources to

 pursue one particular government project, the



                  . (Exhibit A,¶ 1.0).

         These three relationships (and corresponding contracts) are the full extent

 and limit of the parties' affiliation with one another. At no time did the parties

 agree to create a partnership through another contract.

         Despite this, Plaintiff has generally alleged that the parties had a

"partnership" through "joint venture opportunities" and "teamed opportunities"

 through the JV Agreement and Teaming Agreement (despite express agreements

 governing those relationships), as well as recognizing the general IDIQ Contract.

(Docket No. 1, ¶¶ 10, 11, 15). Even though Plaintiff recognizes that a JV


 {7729897:}                               3
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18     PageID.170    Page 12 of 23




Agreement, Teaming Agreement, and IDIQ Contract exist to govern 'joint venture

opportunities" and "teamed opportunities," Plaintiff attempts to argue that the

parties also have some general, verbal partnership. This is simply nonsensical,

false, and a blatant attempt to avoid the arbitration provisions contained within

both the JV Agreement and Teaming Agreement.

        Plaintiffs three counts against LinTech boil down to allegations that

LinTech learned certain information (specifically, the Defense Enterprise

Accounting and Management System ("DEAMS") Project and VersaPro's

subcontractor information) through the parties' working relationship (by

application of the JV Agreement and Teaming Agreement). (Docket No. 1, 41111 10,

11, 16, 17, 37). LinTech's pursuit of the DEAMS work (and alleged use of

VersaPro resources and subcontractors in doing so), makes up Plaintiffs entire

claim for Breach of Fiduciary Duties/Violations of Uniform Partnership Act

(Count I), Tortious Interference with Business Relationships(Count II), and Unjust

Enrichment (Count III). Indisputably, the information, resources, and VersaPro

contractors were allegedly learned by LinTech through the parties' relationship and

through the specific JV Agreement and Teaming Agreement.

        Notwithstanding LinTech's staunch opposition and dispute regarding the

validity of these claims, the claims clearly "relate to" the parties' JV Agreement

and/or Teaming Agreement, as Plaintiff has alleged that at least some of the


{7729897:}                              4
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18          PageID.171   Page 13 of 23




 knowledge gained (or resources used) related to the JV Agreement and Teaming

 Agreement. (Docket No. 1, in 10, 12, 13, 14).

         Further, the JV Agreement is the only agreement to which the Plaintiff can

 point that demonstrates that VersaPro and LinTech would "work toaether to

source, bid on, and secure IT services contracts for profit . . . ." (Docket No. 1,

24). Outside of the JV Agreement, VersaPro was merely a subcontractor to

LinTech (through the Teaming Agreement and/or IDIQ Contract) to which

LinTech did not share its resources and owed VersaPro virtually no obligations.1

Accordingly, all of the Plaintiffs claims (to the extent it claims it improperly used

shared resources) "relate to" the JV Agreement such that Plaintiff is bound to

arbitrate the instant claims against LinTech.

         To the extent VersaPro claims damages as a result of any of LinTech's

alleged actions — it is that VersaPro should have been made a subcontractor on the

DEAMS Project through a Teaming Agreement (which Defendant factually and

legally disputes). Accordingly, the terms of the Teaming Agreement also "relate

to" the subject dispute.




 The Teaming Agreement specifies that


             "(Exhibit C, ¶ 3.2) and only VersaPro agreed"

                               " (Exhibit C,¶ 1.1).
{7729897:}                                    5
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18      PageID.172    Page 14 of 23




         B. Dispute Resolution in the Applicable Agreements

         The JV Agreement contains the following clause that requires arbitration of

the instant dispute:




(Exhibit A, ¶ 25.3, emphasis added). Section 22 of the JV Agreement regards the

 safekeeping of confidential information and is inapplicable to the instant dispute.

(Exhibit A, ¶ 22.0). Thus, the JV Agreement expressly requires that all disputes

that "relate to" the JV Agreement are subject to binding arbitration pursuant to the

 Rules of the American Arbitration Association.

         The Teaming Agreement also contains an arbitration provision. Indeed, the

 Teaming Agreement states:



 {7729897:}                               6
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18          PageID.173   Page 15 of 23




(Exhibit C,¶ 10.0). While this agreement explicitly (and repeatedly) contemplates

 an independent contractor relationship (factually rebutting Plaintiff's claims), if the

 Court deems that the Plaintiff's claims relate to this relationship (and any

 information learned or gleaned therefrom), or specifically Plaintiff's claim that it

 should have been made a subcontractor for the DEAMS Project through a Teaming

 Agreement and claims damages as a result — this Court must dismiss this lawsuit

 and compel Plaintiff to submit its claims to arbitration.

         Finally, the IDIQ Contract (which governs the parties' general relationship

 outside of specific Teaming Agreements and the JV Agreement) states that it is

 subject to LinTech's Time-And-Material, Labor-Hour General Provisions (revision

 Date August 2011) or LinTech's Firm-Fixed-Price General Provisions (Revision

 Date August 2011). (Exhibit B, ¶ 4.A).            Contained therein,' both General

 Provisions state:




 {7729897:}                                7
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18             PageID.174     Page 16 of 23




(Exhibit D, ¶ GP-5). Indisputably (alternative to arbitration), this provision was

 also not followed by VersaPro.

         Given the fact that all of the Plaintiff's claims relate to information and/or

resources used through the joint venture relationship between the parties (as even

Plaintiff attached the         JV    Agreement to        its Complaint), through the

 contractor/subcontractor relationship through the Teaming Agreement, or

 otherwise relate to Plaintiff's claim that it should have been made a subcontractor

 under a Teaming Agreement (which LinTech emphatically disputes), this lawsuit

 should be submitted to arbitration pursuant to applicable federal law. Plaintiff

 cannot avoid the applicable arbitration provisions by simply alleging that the

 parties have an undefined and unwritten partnership agreement.2


 2Indeed, it is clear that even if there was an undefined, unwritten agreement (which LinTech
 disputes), the parties' course of dealing (as demonstrated in the JV Agreement and Teaming
 Agreement) is to include an arbitration clause in such agreements. See Shirek v. Roesink, 254
 Mich. 105; 235 N.W. 818 (1931); State Bank of Standish v. Curry, 442 Mich. 76, 89-90; 500
 N.W.2d 104 (1993)("The scope of an oral promise may also be identified by referring to the
 {7729897:}                                   8
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18              PageID.175     Page 17 of 23




 III.    Argument.

         A. Standard of Review

         Under the FAA, a written agreement to arbitrate between two parties

engaged in interstate commerce "shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any contract."

9 U.S.C. § 2. If the Court determines that any claims pending before it properly

 belong in arbitration, it "shall on application of one of the parties stay the trial of

the action until such arbitration has been had in accordance with the terms of the

agreement." 9 U.S.C. § 3(emphasis added).

        The Sixth Circuit has repeatedly held that the law strongly favors arbitration.

 When a contract or agreement contains an arbitration clause "[c]ourts are to

examine the language ofthe contract in light ofthe strong federal policy in favor of

arbitration." Stout v. J.D. Byrider, 228 F.3d 709, 714 (6th Cir. 2000). Indeed, the

entire reason the FAA was enacted was "to override judicial reluctance to enforce

arbitration agreements, to relieve court congestion, and to provide parties with a

speedier and less costly alternative to litigation." Id. See also United Bank &

Trust v. Mortgage Guar. Ins. Corp., No. 12-11247, 2013 WL 1289271 (E.D. Mich.

Mar. 28, 2013)("The Sixth Circuit has reiterated the strong presumption in favor

of arbitration on more than one occasion.").

facts surrounding the loan where there exists a previous course of dealing between the parties,
thereby supplying some objective method by which the missing terms could be supplied.").
{7729897:}                                    9
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18        PageID.176   Page 18 of 23




         In deteiinining when to dismiss or stay a proceeding pending arbitration, the

 Court must undertake "a limited review to determine whether the dispute is

 arbitrable," asking (1) whether "a valid agreement to arbitrate exists between the

 parties" and (2) whether "the specific dispute falls within the substantive scope of

that agreement." Javitch v. First Union Sec., Inc., 315 F.3d 619, 624 (6th Cir.

2003). Furthermore, as to the second prong, courts have repeatedly held that "any

 doubts regarding arbitrability should be resolved in favor of arbitration." Fazio

 v. Lehman Bros., 340 F.3d 386, 392 (6th Cir. 2003)(emphasis added). When the

 Court finds that a valid arbitration agreement exists and the parties' dispute falls

 within that agreement, then the Court may dismiss a plaintiff's claims pursuant to

Fed. R. Civ. P. 12(b)(1). As discussed herein, the Court should dismiss this case.

         B. Plaintiff Signed and Attached the JV Agreement to Its Complaint,
         Using the JV Agreement to Define the Relationship Between the Parties.

         Plaintiff attached the signed JV Agreement to its Complaint to define the

relationship between the parties. As the Sixth Circuit held in Stout, "[o]ne who

signs a contract is presumed to know its contents, and if he has had an opportunity

to read the contract which he signs he is bound by its provisions." Stout, 228 F.3d

at 715 (citations omitted). Further, the Seventh Circuit has explained, "[to] allow

(defendant) to claim the benefit of the contract and simultaneously avoid its

burdens would both disregard equity and contravene the purposes underlying

enactment of the Arbitration Act." Hughes Masonry Co. v. Greater Clark Cty.

{7729897: }                               10
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18       PageID.177   Page 19 of 23




Sch. Bldg. Corp., 659 F.2d 836, 839 (7th Cir. 1981)(citing Avila Group, Inc. v.

 Norma J of California, 426 F. Supp. 537, 540 (S.D.N.Y. 1977)).              Indeed,

 VersaPro cannot "rely on the contract, when it works to [its] advantage, and

 repudiate it when it works to [its] disadvantage." Island Peak Ranc, LLC v. FIIK

Inv. & Holdings, Inc., 2008 WL 2673925 at *12(D. Utah July 7, 2008)(quoting

 upstate Shredding, LLC v. Carloss Well Supply Co., 84 F. Supp.2d 357, 363

(N.D.N.Y. 2000)).

         Accordingly, when VersaPro elected to attach and use the JV Agreement as

 a basis for demonstrating and supporting its claims that the parties pursued joint

projects, it subjected itself to its provisions. Further, VersaPro claims LinTech

should have used VersaPro as a contractor under a Teaming Agreement for the

DEAMS Project. Because VersaPro claims that it should have been subjected to

those benefits, it cannot simultaneously deny that a Teaming Agreement also

requires arbitration of any dispute related to that agreement. Accordingly, this case

should be dismissed and submitted to arbitration.

        C. The Subject Arbitration Clauses Cover all of Plaintiffs Claims and
        the Plaintiffs Claims should be Dismissed.

        Courts must examine how broad in scope the arbitration provision is when

determining the claims an arbitration clause covers. "When faced with a broad

arbitration clause, such as one covering any dispute arising out of an agreement, a

court should follow the presumption of arbitration and resolve doubts in favor of
{7729897:}                               11
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18         PageID.178   Page 20 of 23




 arbitration." Simon v. Pfizer inc., 398 F.3d 765, 775 (6th Cir. 2005)(emphasis in

 original). Indeed, "only an express provision excluding a specific dispute, or the

 most forceful evidence of a purpose to exclude the claim from arbitration, will

remove the dispute from considerations by the arbitrators." Highland Wellmont

Health Network, Inc. v. John Deere Health Plan, Inc., 350 F.3d 568, 576-77 (6th

 Cir. 2003)(intemal citations and quotations omitted). A plaintiff cannot "use

 artful pleading to avoid arbitration." Chelsea Family Pharm., PLLC v. Medco

Health Sols., Inc., 567 F.3d 765, 775 (10th Cir. 2009) (emphasis added). "A

proper method of analysis here is to ask if an action could be maintained without

reference to the contract or relationship at issue." Fazio, 340 F.3d at 395.

         For the reasons cited exhaustively above, the Plaintiffs claims are inherently

derived from the multiple agreements that govern the parties' relationship. While

all three of Plaintiffs claims do not specifically reference any of the applicable

agreements, Plaintiff is simply attempting to plead around the Parties' clear

contractual relationship. All three of Plaintiff's counts in its Complaint relate to

either alleged information learned as a part of the parties' JV Agreement and/or

Teaming Agreement, or that it should have been made a subcontractor as part of a

Teaming Agreement (specifically, Plaintiffs complaint refers directly to "Joint

Venture Opportunities" and "Teamed Opportunities" in defining the parties'

relationship). At its core, all of Plaintiffs claims relate to an alleged breach of the


{7729897: }                                12
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18       PageID.179    Page 21 of 23




 LinTech's duties, as defined by the specific contractual Agreements (to be clear,

 LinTech specifically denies any wrongdoing). For this reason, the instant lawsuit

 must be dismissed and this case must be submitted to arbitration.

         Where all of a plaintiff's claims are subject to arbitration, a Court may

 dismiss, rather than stay, the lawsuit. Hensel v. Cargill, Inc., 198 F.3d 245 (6th

 Cir. 1999); Green v. Ameritech Corp., 200 F.3d 967, 973 (6th Cir. 2000)("The

 weight of authority clearly supports dismissal of the case when all of the issues

raised in the district court must be submitted to arbitration."); see also Shammami

 v. Broad St. Sec., Inc., 544 F. Supp. 2d 585, 588 (E.D. Mich. 2008)(dismissal was

proper because all of plaintiffs claims belonged in arbitration).

Iv.      Conclusion.

         For all of the foregoing reasons, LinTech respectfully requests this Court

dismiss the instant action in favor of submitting the Plaintiffs claims to arbitration

in light of the parties' agreements set forth herein.

         WHEREFORE, LinTech respectfully requests this Court grant the instant

Motion, dismiss this case, compel Plaintiff to submit its claims to binding

arbitration, and grant such other relief this Court deems equitable and just under

the circumstances




{7729897:}                                13
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18   PageID.180   Page 22 of 23




                                    Respectfully submitted,

                                    MCDONALD HOPKINS PLC


                                    By:          /s/James J. Boutrous II
                                           James J. Boutrous II(P53710)
                                           Mark W. Steiner(P78817)
                                           39533 Woodward Avenue, Suite 318
                                           Bloomfield Hills, MI 48304
                                           (248)646-5070
                                           jboutrous@mcdonaldhopkins.com
                                           msteiner@mcdonaldhopkins.com
                                           Attorneysfor Defendant


 Dated: November 1, 2018




 {7729897:}                           14
Case 2:18-cv-13120-AJT-DRG ECF No. 5 filed 11/01/18          PageID.181   Page 23 of 23




                           CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2018, I electronically filed the

 foregoing paper with the Clerk of the Court using the E-Filing System which will

 send notification of such filing to all counsel ofrecord_

                                        Respectfully submitted,

                                        MCDONALD HOPKINS PLC

                                        By:         /s/James J. Boutrous II
                                              James J. Boutrous II(P53710)
                                              Mark W. Steiner(P78817)
                                              39533 Woodward Avenue, Suite 318
                                              Bloomfield Hills, MI 48304
                                              (248)646-5070
                                              jboutrous@mcdonaldhopkins.com
                                              msteiner@mcdonaldhopkins.com
                                              Attorneysfor Defendant


Dated: November 1, 2018




{7732952:}
